Title: Editorial Note
From: 
To: 


      Perhaps none of John Adams’ services to Massachusetts was so demanding and time-consuming as the report on the boundaries of the province that he prepared for the General Court in 1774—and perhaps none of his public papers has offered so many challenges to students of his career. In 1961, the editors of The Adams Papers had to describe this triumph of legal and historical scholarship as an “elaborate but apparently irrecoverable report” (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:304, note). Since then, the work of other scholars and a more exhaustive canvass of the Adams manuscripts have enabled the present editors to identify a fragmentary draft of one of the report’s three sections (No. II, below) and a draft fragment and contemporary copy of a second portion of that document (Nos. III and VI, below). The manuscript report itself remains lost, and identification of surviving portions was made possible only by painstaking investigation, some of it by other than Adams editors, of the task facing Adams and James Bowdoin on 1 March 1774 when they were named to prepare a “State of the Provinces Title” to lands claimed by her neighbors, New Hampshire and New York.
      Preparation of this “State,” which fell to Adams, required a mastery of the history of boundary lines on no fewer than four frontiers, with reference to Dutch and English explorations and analyses of grants from kings to princes and from chartered companies to individuals. The claims of Massachusetts rested on three grants of the early seventeenth century: James I’s charter to the Plymouth Council in 1620; that Council’s con­veyance of lands from three miles south of the Charles River to three miles north of the Merrimack River to Sir Henry Rosewell and his associates in 1628; and the charter of 1629, which incorporated the Rosewell grant into the colony of Massachusetts Bay. (The charters of 1620 and 1629 are printed in Thorpe, Federal and State ConstitutionsFrancis N. Thorpe, ed., The Federal and State Constitutions, Colonial Charters, and Other Organic Laws of the States, Territories and Colonies Now or Heretofore Forming the United States of America, Washington, 1909; 7 vols., 3:1827–1860; terms of the Rosewell grant are on p. 1847–1848.) All three granted lands with explicit north-south bounds which were to extend from “sea to sea.” The 1629 charter, however, added the proviso that the grant became void if the granted lands were already possessed or settled by some other Christian prince (same, p. 1850).
      The validity of these ancient grants was weakened by the revocation of the colony’s charter in 1684. Under a new charter, issued in 1691, that made Massachusetts Bay a royal province, the description of its bounds was altered. The province retained jurisdiction over Maine and was enlarged to include the old Plymouth Colony, but the north-south boundaries of Massachusetts were to extend west only as far as those of Connecticut, Rhode Island, and the Narragansett Country, that is, “King’s Province” in Rhode Island (same, p. 1876).
      The creation of the colony of New York in 1664 jeopardized even these western bounds of New England provinces. By a grant to his brother the Duke of York Charles II established a vast proprietorship which included ungranted lands in Maine, the islands of Martha’s Vineyard and Long Island, and the claims of the Dutch in New Netherland. This last tract, encompassing the lands between the Connecticut and Delaware rivers, cut squarely across the claims of New England colonies with sea-to-sea charters. With this fact in mind, Charles II’s letters patent of 1664 contained the proviso that the grant to his brother was to be good despite grants made earlier by any former king to any person or corporation. The grant of 1664 was made in anticipation of the conquest of New Netherland by England. After the conquest and Dutch cession of their North American claims, the grant to James was confirmed in a second charter in identical terms in 1674 (same, p. 1640, 1641–1644).
      In 1774 Adams would have to immerse himself in these charters and in the history of the attempts to reconcile their contradictory terms and inaccurate descriptions of New England geography. The Bay Colony’s land disputes with New Hampshire had, supposedly, been ended by a decision of the King in Council, 5 March 1740. This decree, which settled New Hampshire’s boundary both on the east with the province of Maine and, on the south, with Massachusetts proper, was considered unjust by Massachusetts partisans. In setting the Maine–New Hampshire boundary, the decree interpreted a line running “north-westward” to be one running north, two degrees west, instead of north, forty-five degrees west, as Massachusetts and most geographers would have defined the term.
      The decree’s settlement of New Hampshire’s southern boundary seemed equally unfair to the Bay province. Seventeenth-century grants to both colonies had been made on the assumption that the Merrimack River fol­lowed an east-west course. Thus the grant to Rosewell in 1628 had been for lands extending three miles north of the Merrimack “or to the northward of any and every parte thereof.” All Privy Council actions upon disputes arising between Massachusetts and New Hampshire grantees in the seventeenth century, and even the charter from William and Mary in 1691, had repeated this description of the northern boundary of Massachusetts. The Merrimack, however, follows an east-west course for only some thirty miles between Pawtucket Falls and the Atlantic coast. Going upstream beyond the falls, one travels almost due north; so a strict interpretation of the line would have confined New Hampshire to a narrow strip east of the Merrimack.
      Refusing to accept this boundary definition, New Hampshire began formal appeals to the Crown in 1726. Massachusetts responded by accelerating the settlement of towns in the disputed area west of the Merrimack. Despite this tactic, Massachusetts lost its claim to lands beyond the river. The Privy Council decree of 1740 invalidated the Merrimack as the basis for most of the Massachusetts–New Hampshire line: the boundary was to parallel the river from the coast to Pawtucket Falls; there it was to continue west rather than turn northward. Under this generous decision, New Hampshire received seven hundred square miles of territory that it had never before claimed (Jonathan Smith, “The Massachusetts and New Hampshire Boundary Line Controversy, 1693–1740,” MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 43 [1909–1910] 77–88; and Hutchinson, Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 2:290–297).
      Whatever the inequities of these decisions, Massachusetts made no attempt to reopen the question until one section of the lands awarded New Hampshire in 1740 became part of an even more complicated dispute, that of New York and New Hampshire over the “Hampshire Grants.” New York’s claim to lands as far east as the Connecticut River had early brought her into conflict with her three New England neighbors. As a matter of expediency, New York had agreed in 1683 to run a compromise line with Connecticut twenty miles east of the Hudson, but had conceded nothing to New Hampshire and Massachusetts. In 1764 the Privy Council upheld the rights of New York to the lands disputed with New Hampshire—the tract between the Connecticut River and Lake Champlain which comprises the modern state of Vermont. Nevertheless, confusion over land titles in the region, where governors of both provinces had made grants before the boundary settlement, kept dissension in the “Hampshire Grants” alive until the Revolution. (For an able summary of this controversy, see Matt B. Jones, Vermont in the Making, 1750–1777, Cambridge, 1939, chs. I–III.)
      This confusion over titles in “the Grants” brought the boundary question before the General Court in 1774 and gave John Adams the chore of mastering the intricacies of provincial charters and territorial claims, an intellectual feat which served him well in his later career as a diplomat. (For Adams’ discussion of the uses he made of his early research into these matters, see WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:666–669.) The history of Adams’ appointment to report on Massachusetts’ boundaries began with a petition submitted to the province Council on 19 February 1774. The petition came from John Powell, Charles Phelps, and others with an interest in that section of the lands annexed from Massachusetts to New Hampshire under the 1740 boundary settlement and, in turn, awarded to New York under the 1764 decree fixing New Hampshire’s western boundary. Powell’s petition set forth the “ancient right” of Massachusetts to lands then under New York jurisdiction and called for their reannexation to Massachusetts (M-Ar: Legislative Council Records, 30 [1773–1774]: 183).
      Although the petition itself, heard in the Council in February 1774, has not survived, it was doubtless a recital of the same demands presented by Powell and others in a petition dated 6 July 1772 heard in July 1772 (M-Ar: 118, p. 643–646; this petition and its effects are discussed at length in Jones, Vermont, p. 186–190). The earlier petition recounted the plight of settlers, like Powell, whose land titles were based on pre-1740 grants from Massachusetts in the southern portion of what is now Vermont. Upon transfer of jurisdiction to New Hampshire, these proprietors had been obliged to purchase new patents from that colony. Then, as New York asserted her claim, they faced the prospect of new fees for patents from New York as well as the payment of substantial quitrents required by that province.
      In 1772 the General Court had ignored the petitioners’ pleas that Massachusetts reassert her claims against the “ridiculous” pretensions of New York, but in 1774 the legislature moved quickly. On 1 March a joint committee of the two houses reported to the Council that “this Province has a just right to the Lands their Petition relates to” and recommended that “a full and clear State of the Provinces Title to those Lands and also to all the Lands bounded Southerly by the present Southern Jurisdiction Line of New Hampshire, and the Continuation of the said Line and Northerly by the proper and true Northern Line of the Old Colony of Massachusetts Bay and by the continuation thereof, should be made as soon as may be.” The report recommended that an appropriate person be appointed to prepare a report on the province title, to be ready “by the first Friday of the next May Session” (M-Ar:Legislative Council Records, 30 [1773–1774]: 215). The Council nominated Adams, and the House concurred and added James Bowdoin as his colleague. Then the Council and the House resolved to notify their agents in England of the action (same, p. 215, 221; Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1773–1774, p. 175, 204, 209, 219).
      The General Court’s decision to reopen the thorny question of Massachusetts’ boundaries with New Hampshire grew less out of sympathy for the proprietors of townships like Marlborough, Fulham, and Wilmington than out of the need for establishing territorial pretensions for use in still another controversy. In the eighteen months after John Powell and his neighbors submitted their first petition, Massachusetts had become embroiled in a new phase of her continuing boundary dispute with New York.
      
      With Massachusetts, as with other New England neighbors, New York had claimed the Connecticut River as her eastern boundary. Controversies between settlers on the Hudson and members of the Bay Colony began when the Dutch held sway in New Netherland and continued unabated for a century and a half. Massachusetts partisans challenged the very validity of Dutch claims in North America. England’s right to New York, they contended, rested on Sebastian Cabot’s explorations, not on any cessions from the Dutch government. Thus, New Netherland was not lawfully possessed by a Christian state in 1629, when Massachusetts received her first charter, nor was it excluded from the earliest grants to the Plymouth Council or Rosewell. New Yorkers just as stoutly defended the force of the ancient Dutch claims which would have made the claims of Massachusetts beyond the Connecticut River completely void. Further, Massachusetts argued that its early seventeenth-century charters and grants could not be, and were not, affected by Charles II’s extraordinary letters patent to the Duke of York. Nor, Massachusetts insisted, were the sea-to-sea terms of these ancient grants invalidated by its charter’s abrogation in 1684 or the ambiguous description of its western boundary in the charter of 1691. New York’s advocates asserted with equal vigor that any sea-to-sea boundary Massachusetts might have enjoyed had ended with the loss of the “old colony’s” charter. (The most lucid summary of these points is found in The Law Practice of Alexander Hamilton, ed. Julius Goebel Jr., N.Y., 1964– , 1:545–558.)
      In the 1750’s and 1760’s several attempts to resolve the question were fruitless. But, just as New York finally showed a willingness to accept some compromise line between the Hudson and Connecticut rivers, Massachusetts introduced a new, potentially disruptive claim: title to land beyond the Hudson. Although in theory such a title had always existed under the sea-to-sea charters, the claim remained quiescent until the Massachusetts General Court passed a series of resolutions in January 1768 (Mass., Province LawsThe Acts and Resolves, Public and Private, of the Province of the Massachusetts Bay, Boston, 1869–1922; 21 vols., 18:279). Henceforth, the province coupled any action on the New York boundary with the stipulation that a settlement of that line not compromise the claims of Massachusetts in the west.
      The latest attempt to resolve New York’s eastern boundary with Massachusetts had followed lengthy correspondence between Governor Hutchinson and Governor Sir William Tryon of New York, which led to a proposal for a joint commission to agree on a line. In April 1772 the General Court accepted the proposal, but added the familiar proviso that such a line would be run, “the true and real extent or boundary of this province . . . being in any wise to the contrary notwithstanding,” a way for Massachusetts to call attention to its most extensive boundaries despite possible compromise on one (same, 5:176; for the history of this enabling legislation and of the commission it created, see Law Practice of Hamilton, ed. Goebel, 1:558–560). The New York Assembly enacted similar enabling legislation in March 1773, but, not to be outdone, it also adopted “A State of the Right of the Colony of New York, with respect to its eastern bound­ary on Connecticut River so far as concerns the late encroachments under the Government of New Hampshire.” This “State” of New York’s case, a report drafted by James Duane, attacked not only New Hampshire’s claims to “the Grants,” but also the pretensions of Massachusetts to a sea-to-sea boundary (Journal of the Votes and Proceedings of the General Assembly of the Colony of New York from 1766–1776 Inclusive, Albany, 1820, Jan.–March 1773 sess., p. 90–108). A State of the Right of the Colony of New-York was also published separately as a pamphlet (EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols., No. 12888).
      In the ensuing negotiations, Massachusetts agents continued to press the westernmost claims of the province. Their insistence that any agreement on New York’s eastern boundary not “be construed to prejudice that claim” nearly ended the talks at Hartford in 1773 (Law Practice of Hamilton, ed. Goebel, 1:559–560). Agreement was finally reached in May 1773, with the line being run twenty miles east of the Hudson and without any explicit statement of the claims of Massachusetts beyond that river (Journal of the General Assembly of New York from 1766–1776, Jan.–March 1774 sess., p. 5–6).
      Thus, the petition of John Powell and his fellows came at an opportune moment for advocates of the Massachusetts claims. A boundary settlement had been made with no express safeguard of those rights, and the New York Assembly had issued a detailed attack on the cherished sea-to-sea dominion of Massachusetts. To John Adams was entrusted the duty of restating and reaffirming the “true extent” of the “old Colony.”
      Adams gave three accounts of his labors in this regard. The earliest and most accurate is found in a letter to Elbridge Gerry, 17 October 1779, written as Adams prepared to embark for Europe as American peace commissioner (LbC, Adams Papers). Two later accounts are less reliable, although their errors and exaggerations can easily be reconciled with the details offered Gerry only five years after the completion of the report (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:302–304; letter of 8 Aug. 1811 to the Boston Patriot, 23 Oct., 6, 9 Nov. 1811 in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:665–669). In his letter to Gerry, Adams recalled that he bore the brunt of the committee’s labor, for “Mr. Bowdoin left it to me, and I Spent most of the Winter winter and spring in rummaging the Books and Papers in the Balcony of Dr. Sewels Meeting House, in the New England Library of Mr. Prince, in the Library of Dr. Mather which came down to him . . . and in Johnny Moffats Collection of Papers and Records.”
      Besides his reliance on these library sources Adams also acknowledged, in ambiguous terms, his debt to two contemporary students of the boundary dispute. He mentioned casually to Gerry that “Governor Hutchinson, drew a state of the Claim of Mass, much shorter however than mine.” Adams’ marginal notes on this “state,” printed as an appendix to Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1763–1764, reveal that he had studied Hutchinson’s arguments with care. (Adams’ copy of the JourJournals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.). is in his library at MQA; in the modern MHS edn. of the Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), Hutchinson’s report on boundaries appears at p. [277]–[306].) And, in one paragraph of a surviving section of his 1774 report, Adams borrowed Hutchinson’s wording almost verbatim (see No. VI, note 15, below).
      But Adams only hinted at an equally important source when he suggested to Gerry that the Massachusetts legislature seek aid from “a Mr. Phelps, an Inhabitant of the Grants, who furnished me with some Minutes, which he would perhaps produce now.” These “minutes” were in the form of a legal brief, the first half reciting the facts in the case by citations from patents, charters, and history, and the second developing the arguments with accompanying legal citations. Adams laboriously copied the brief onto twelve quarto pages (No. I, below). The “State of the Right in Fee” of Massachusetts to the southern portion of “the Grants” and Adams’ close attention to it were a tribute to Charles Phelps (1717–1789), a stone-mason and self-educated lawyer of Marlborough, Vermont. His research provided John Adams in 1774 with a well-thought-out, if crude, outline of the history of these claims. (See James L. Huntington, “The Honorable Charles Phelps,” Col. Soc. Mass., Pubns.Colonial Society of Massachusetts, Publications., 32:441–453 [Feb. 1937].)
      Armed with Phelps’ and Hutchinson’s studies, and eagerly patronizing the Moffatt, Mather, and Prince libraries, Adams labored over the “state” of the boundaries. When finished, it had three parts: “a very lengthy, I cannot say a very accurate State of the Massachusetts Claim to those Lands, a particular Examination, and an Attempt at a Refutation of the Claim of New York, and a similar Discussion of that of New Hampshire” (Adams to Gerry, 17 Oct. 1779). Of the “State of the Massachusetts Claim,” only a chronological outline of pertinent events that simply hints at the line to be taken survives (Nos. IV and V, below). Of the “Claim of New Hampshire,” merely a draft of the opening paragraphs remains (No. II, below). Only “An Examination of the Claim of New York” still exists in anything like its original form (No. VI, below).
      The six documents chosen here for printing, all except the last in Adams’ hand, either suggest or develop the line of argument he would pursue regarding the titles of the several colonies to the disputed lands and the superior claims of Massachusetts. Besides the documents printed, the Huntington Library contains several others, some of them in Adams’ hand, that are generally in the nature of raw materials for the argument—lists of documents needed, copies of committee reports, and the like.
      The fragmentary nature of surviving portions of the report can be easily explained by the history of the document after its completion. All accounts agree that the report was ready for submission when the General Court met in May 1774. In his earliest recollection of the matter, Adams wrote that “Mr. Bowdoin revised it and reported it, a few days before Gen. Gage removed the General Court to Salem” (to Gerry, 17 Oct. 1779). In later versions, he modified this statement. In his Autobiography, for instance, he stated that Bowdoin “approved it, and thought it wanted no Addition or correction”; and in his Boston Patriot letter he again insisted that Bowdoin had made no contribution in style or substance (Diary and Auto­biographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:303; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:667). But if Adams became more sure that Bowdoin deserved no credit for their joint report, he became less certain about that report’s fate. The statement in the Autobiography, written in 1804 or 1805, mentions that Bowdoin had given the report “to the Senate where it was read and sent down to the House, where it was read again” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:303). But in 1811 Adams admitted: “Whether the report was ever read to the House or not, I know not. It was not printed in the Journal, as all other reports of that nature ever had been” (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:667).
      Adams’ confusion over the report’s submission can be explained by the contemporary account of another interested observer. In the first week of June 1774, Charles Phelps wrote his son about the events bearing on the boundary report the week that the General Court met in Boston. On Monday, 23 May, Phelps had arrived in the city. “Waiting upon Councillor Bowdoin, and Mr. Adams, the General Courts Committee,” he found the report “was in manner finished, Mr. Adams Red it to me for my Consideration thereof to have it Prepared and Finished against fryday that week, ready to Present it to the General Court for their Perusal.” On Friday, 27 May, Phelps continued: “I presented it but it was not signed they said then I carried it Back to the Committee for Signing: they had no Commission from the Province attested by the Secretary in form as they ought to have of the appointment wherefore could not attest it regularly before the Commission was made out by the Secretary.” This legal technicality proved fatal to Phelps’ hopes for a statement from the legislature, for it “caused a delay 2 Days then the Governor . . . adjourned the General Court over to Salem” (Phelps to Charles Phelps Jr., 5[i.e., 2] June 1774, Col. Soc. Mass., Pubns.Colonial Society of Massachusetts, Publications., 25:51–52 [April 1922]).
      Although Phelps corroborates Adams’ recollection that the report was submitted before the General Court left Boston for Salem on 28 May, there is no evidence that Bowdoin, urged on by Phelps, resubmitted the petition with proper documentation to House or Council after sessions were resumed on 7 June. Adams claimed in 1779 that, “At Salem, it was read in both Houses, but they soon chose Delegates to Congress and were dissolved. The Report was left with the Clerk of the House, I have enquired of him and he cannot find it” (JA to Gerry, 17 Oct. 1779). But the proceedings of the General Court contain no record of action on the report except its tabling when it came down from the Council Board on 9 June before General Gage dissolved the legislature on 17 June 1774 (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), May–June 1774; M-Ar:Legislative Council Records, 30 [1773–1774]: 302).
      For several years the report’s whereabouts were a mystery. Adams’ own copy was lost in 1775. As he told Gerry, “the first rough blotted Draught, was left in my Table drawer in my office in Boston, when the Regulars shut up the Town. The Table Papers and all were carried off, when they left the Town.” In 1783 a committee of the General Court which was to set forth the claims of Massachusetts to land west of the Hudson River located a copy of the study prepared nine years earlier (Mass., Acts and LawsActs and Laws of the Commonwealth of Massachusetts [1780–1805], Boston, 1890–1898; 13 vols., May 1783, ch. 109). In its report this new committee admitted that it had relied almost entirely on the work of Adams and Bowdoin. It had “found it necessary only to add a few Observations which apply more directly to the present State of the Dispute between this Government and that of New York” (see No. VI, note 15, below). Since James Bowdoin, Adams’ colleague in 1774, served also on the 1783 committee, it is possible that the second group obtained a copy of the 1774 study from him rather than from some obscure corner of the Commonwealth’s archives.
      We have no way of knowing now how much of the material from Adams’ report was incorporated into the 1783 document, “The Examination of the Claim of New York,” but if one judges by extant materials used in preparation by Adams, the writers of the 1783 report omitted a good deal. And the survival of even this small portion of Adams’ work is accidental. The ill-fortune which dogged the 1774 report did not end with its rediscovery in 1783, for the report of 1783 was itself lost from the Massachusetts archives. The version printed below is taken from a contemporary copy donated in 1795 to the Massachusetts Historical Society by the heirs of Gov. Jonathan Trumbull. The interest of Connecticut people in the Massachusetts report no doubt stemmed from the colony’s own effort to justify its sea-to-sea claims through use of many of the same early charters and grants on which its neighbor had relied. Connecticut had suffered defeat in asserting its claims in 1782 before a special court constituted by the Continental Congress, but its leaders had not yet accepted that decision as final in every respect (Julian P. Boyd and Robert J. Taylor, eds., The Susquehannah Company Papers, 11 vols., Ithaca, N.Y., 1930–1971, 7:144–247, 258–260, 292–294, 314–315; 8:123–126, 138–139).
      Adams’ report was known to exist as late as 1786 when Massachusetts and New York commissioners met at Hartford to resolve their dispute over lands in western New York. The report, Adams learned, “was found, and delivered to the Agents for Massachusetts, who attended the Settlement of the dispute with New York. Mr. Rufus King has repeatedly told me, that without that Statement, none of them would have understood any Thing of the Subject, and the Claim would have been lost” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:303). In his later recollections, Adams added “Governor Sullivan, Chief Justice Parsons, Mr. Dalton” to the list of commissioners who informed him that they had “had” the report “in my handwriting” (WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:667; John Lowell, not Tristram Dalton, was the fourth Massachusetts commissioner in 1786). Yet although the report of May 1774 somehow survived the hazards of clerical misfiling and British occupation for at least a dozen years, there is no record of its whereabouts after 1786.
      Those portions of the report still extant only hint at the nature of the complete manuscript. “An Examination of the Claim of New York” (No. VI, below) doubtless followed the organizational method which Adams used in presenting the New Hampshire claim (No. II, below): a presentation of the rival claimant’s position, followed by rejoinders on behalf of Massachusetts, a procedure commonly used in courts of law. In dealing with New York, Adams was able to use recent, official statements of that colony’s case. For New Hampshire, having no such convenient outline of opposing claims, he was forced to prepare arguments to attack. It is a tribute to his conscientious research that the surviving fragment of his “An Examination of the Claim of New Hampshire” includes a reference to that province’s spurious royal charter, whose terms were all but unknown in his own day. It is clear, too, that Adams did not intend to confine himself to a discussion of Massachusetts’ rights in “the Grants,” for his extensive notes as well as his outline of the Massachusetts title show that he planned to investigate Massachusetts’ pretensions on the Maine frontier as well.
      But the heart of Adams’ report, the “State of the Massachusetts Title,” remains lost. It must have furnished the most useful material for the commissioners who traveled to Hartford in 1786, “to obtain from New York the cession of the Genesee country” (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:667), for it is obvious that Adams supplied more than a recital of dates and summaries of charters to prove his province’s case. Marginal notations on Charles Phelps’ “State of the Right in Fee,” which may have been Adams’ own, outline a disquisition on the law of patents and the alienation of property. And it was on this area of law that Massachusetts rested the argument that, whatever the changes in government or political structure in the Bay colony, its territorial claims remained as broad and sacred as on the day James I granted a charter to the Plymouth Company.
      The complete report, which gave John Adams his introduction to the intricacies of North American boundaries, would be an invaluable addition to his papers. Its apparent loss is the more to be lamented because Adams himself felt his labors on behalf of his province and state had amounted to little. In commenting on the settlement agreed to by Massachusetts in 1786, he remarked wryly: “The Decision was much less favourable to Massachusetts than it ought to have been, and the State have very unoeconomically alienated all the Land since that time for a very inadequate sum of Money. I wish they had first given me a Township of the Land. It would have been much more prudently disposed of than any of the rest of it was, and more justly. I never had any thing for my half Years service, not even Credit nor Thanks” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:303–304).
     